Title: To George Washington from William Crawford, 20 April 1771
From: Crawford, William
To: Washington, George



Sir
Aprial 20th 1771

Agreeable to your Request I went to vew Colo. Crohans Land but before it cold be done the Line was to run which I Attended and vewd the hole, but cold not find the Quantity of Land you wanted nor one thousand such as you wanted or Such as I would have to be Laid of as he wantd me to Lay it of, there was som good Land on Rockoon Creek along they Creek but very hilley of from the Creek they hills of they Poorest sort all Piney where the bottoms is of any goodness, what Land is worth any thing is alredy taken by som body that coms within the Line we run, but the Colo. is not Content with that Line as he thinks it dos not includ Lands a nough I am Afraid he has not a proper title to what he now is Claiming, but I have waved giveing him any cartain Answear about the Land any how as Long as I can Posably avoid it, I have found som good Tracts of Land on the head of Shirtees Creek and the head of Roockoon Creek that is good Level farming Land and good Medow but not that Quantity you want I beleve I can procure you a Track in one body of 3000 acres very good well watered and about 15 or 20 Miles from the Fort I have not told him whare the Land Lys and I am Afraid to tell him till he Runs the Line for I think if he new of it he would run it in one porpose to have the Seling of it to you as he Peeks him self much upon it, and maks it a handle to all bargin he is on Making with other People.
I have told him that I have found som Land, and if it Coms in

his Land or in his Line I will agree with him for it I have Run it out and have hired som hands to work on it in order to hold the Land till I [k]now how to com by a right for it as it is very good I think you may have betwen 3 or 4 thousand Acres in on[e] body very good Lan⟨d⟩ for farming.
You may Depend on my being as casous as you cold wish in Every Pertiquelor of the solder Lands and as soon as I can finish the out Lins shall wait on you which I hop will be in the first of Augt. I Shall the[n] run out Lins going Down and the River coming back as it then it will be Low and I can Meashure up the beach, you shall hear from me by all safe Oppertunitys. I am Sir your most Hume Sarvant

Wm Crawford

